DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bingi et al. (“Bingi”) (U.S. Patent Application Publication Number 2008/0114918) and Arata (U.S. Patent Application Publication Number 2014/0317441).
Regarding Claims 1 and 11, Bingi discloses a computing system, comprising: 
a first server (paragraph 0017) node comprising a first socket (Figure 1, item 100); 
a second server node comprising a second socket (Figure 1, item 100, paragraph 0020); 
a midplane (Figure 1, item 10) comprising an inter-processor connection (Figure 2, item 110) connected at a first end to a processor bus of the first socket and at a second end to a processor bus of the second socket at a second end (paragraph 0021).
Bingi does not expressly disclose logic configured to change the first and second server nodes between a first server configuration in which the inter-processor connection is disabled and a second server configuration in which the inter-processor connection is enabled in response to a user selection indicating whether the first and second server nodes should be configured as two independent servers or as a single server, wherein the midplane and the first and second server nodes remain physically connected and are able to communicate when the inter-processor connection is disabled and enabled.
In the same field of endeavor (e.g., inter-processor communication techniques), Arata teaches logic configured to change the first and second server nodes between a first server configuration in which the inter-processor connection is disabled and a second server configuration in which the inter-processor connection is enabled in response to a user (i.e., administrator) selection indicating whether the first and second server nodes should be configured as two independent servers or as a single server (Figure 7A, item 715, paragraphs 0073-0074; i.e., a symmetric multiprocessor [SMP] configuration), wherein the midplane and the first and second server nodes remain physically connected and are able to communicate when the inter-processor connection is disabled and enabled (Figure 11, item 602, paragraphs 0113-0114 and 0117-0118; i.e., the administrator may decide whether the servers that make up the SMP configuration should continue to operate as a single server or as two independent servers).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Arata’s teachings of inter-processor communication techniques with the teachings of Bingi, for the purpose of reducing power consumption in the system (i.e., unused server links may be disabled, thus reducing power).

Regarding Claims 2 and 12, Bingi discloses a rack mountable container comprising the first server node, the second server node, the midplane, and the logic (paragraph 0018).

Regarding Claims 3 and 13, Arata teaches wherein the first server node comprises a third socket and the second server node comprises a further socket, and wherein the midplane comprises a different inter-processor connection connected to a processor bus of the third socket at a first end and a processor bus of the third socket at a second end (Figure 1, item 112B), wherein the different inter-processor connection is disabled in the first server configuration and is enabled in the second server configuration, wherein, when in the first server configuration, the first and second servers nodes are configured as independent servers and, when in the second server configuration, the first and second server nodes are configured as a single server (paragraph 0073; i.e., there may be a plurality of servers in the SMP configuration).

Regarding Claims 4 and 14, Arata teaches wherein the first, second, third, and fourth sockets are arranged in a ring topology when in the second server configuration (Figure 1, items 112A-112E).

Regarding Claims 5 and 15, Arata teaches wherein the first server node comprises two inter-processor connections between the first socket and the third socket, wherein both of the two inter-processor connections are enabled when in the first server configuration and one of the two inter-processor connections is disabled when in the second server configuration (paragraphs 0073-0074).

Regarding Claims 6 and 16, Bingi discloses wherein the first server node comprises a first substrate and the second server node comprises a second substrate different from the first substrate (Figure 1, items 100).
Regarding Claims 7 and 17, Bingi discloses wherein the substrate of the first server node and the substrate of the second server node are stacked within a container (paragraph 0018).

Regarding Claims 8 and 18, Bingi discloses a first UltraPath Interconnect (UPI) connector that directly connects the first end of the inter-processor connection to the processor bus of the first socket; and a second UPI connector that directly connects the second end of the inter-processor connection to the processor bus of the second socket (Figure 2, item 110; i.e., the examiner takes Official Notice that the UPI standard was well known in the art).

Regarding Claims 9 and 19, Arata teaches a first controller in a chipset in the first server node; and a second controller in a chipset in the second server node, wherein, when in the first server configuration, both of the first and second controllers are used when booting the first and second server nodes, wherein, in the second server configuration, the first controller is a master while the second controller is on standby when booting the first and second server nodes (paragraphs 0117-0118)).

Regarding Claim 10, Arata teaches wherein the first and second controllers comprise at least one of a peripheral controller hub (PCH) and baseboard management controller (BMC) (Figure 3, item 301; i.e., the examiner takes Official Notice that peripheral controller hubs and baseboard management controllers were well known in the art).

Regarding Claim 20, Arata teaches rebooting the computing system when reconfiguring the first and second server nodes, wherein, when configuring the first and second server nodes, respective power states of the first and second server nodes are synchronized (paragraph 0068).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for running plural servers as a single server.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186